DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-09-22 has been entered.

Amendment
Acknowledgement is made of Amendment filed 02-09-22.
Claims 1 and 14 are amended.
Claims 11-12 are canceled.
Claims 1-10 and 13-20 are pending.


Allowable Subject Matter	
Claims 1-10 and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

a plurality of body portions provided with hollow patterns, wherein each body potion of the plurality of the body portions has a first side and a second side which are provided opposite to each other along an extending direction of the wiring structure, and both the first and second sides are wavy; and each body portion of the plurality of the body portions comprises a plurality of conductive elements sequentially connected along the extending direction of the wiring structure; and at least one conductive element of the plurality of conductive elements each comprises at least one protruding portion on the first side and at least one protruding portion on the second side; wherein each body portion of the plurality of the body portions is self-continuous along the extending direction of the wiring structure, and a first side of one of every two adjacent body portions and a second side of the other of the two adjacent body portions are joined together to form an integral structure, and the hollow patterns in the two adjacent body portions are staggered so that none of the hollow patterns in one of the two adjacent body portions is aligned with a hollow pattern in the other of the two adjacent body portions in a direction perpendicular to the extending direction of the wiring structure.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20040242035 US-10115337.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848